Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow measuring device for detecting a volume quantity relating to a fluid volume flowed through a measuring volume since a start of a measurement.
The disclosure is objected to because of the following informalities: Numeral 11 refers to “a limit value” (para 0042+) and “operating mode” (para 0047). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble defines a flow measuring device for detecting a volume quantity relating to a fluid volume through a measuring volume of the flow measuring device since a start of a measurement, however, no such determination is provided upon the measurements from the at least one sensor and the processing device that performs the analysis. How is the fluid volume through the measuring device being determined since the start of the measurement by performing the steps described by the processing device? It seems like some operation is missed out in the evaluation. Moreover, the first line of the last paragraph, it is not clear as to what satisfaction is the applicant referring to upon which the processing device switches over to the first operating mode.
Regarding claim 2, “said changeover condition” lacks antecedent basis.
Regarding claim 3, “said previous measurement times” lacks antecedent basis.
Regarding claim 4, “said mean value” lacks antecedent basis.
Regarding claim 9, at line 2, the phrase, “upon a satisfaction”, is it the same as defined in claim 1 or is it a different one?
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a flow measuring device for detecting a volume quantity relating to a fluid volume flowing through a measuring volume of the flow measuring device since a start of a measurement, the flow measuring device comprising at least one sensor and a processing device configured to determine a current flow rate parameter relating to a current volume flow rate at successive measurement times, each using measurement data of said at least one sensor to increase the volume quantity as a function of said current flow rate parameter upon operating said processing device in a first operating mode and to keep the volume quantity constant upon operating said processing device in a second operating mode; said processing device further configured to temporarily store said respective current flow rate parameter for each measurement time in said data memory; and said processing unit, upon a satisfaction, depending on said current flow rate parameter, of a switchover condition during operation in said second operating mode, switching over said processing unit to said first operating mode for increasing the volume quantity as a function of both said current flow rate parameter and a predefined number of said previous flow rate parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto et al. (2019/0011303) teach a flow measurement device including ultrasonic flow sensor and a processing device that determines flow quantity from various measurements and stored in memory for comparison with previous measurements. Guracar (9,066,674), Hamilton et al. (7,910,064) and Rick et al. (2004/0203420) teach evaluation of signals in which unwanted measured signals are excluded in the measurement for accuracy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/12/2022